Citation Nr: 0521357	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision that established an effective date of April 
14, 1960 for the award of a total 100 percent disability 
rating for schizophrenia, for purposes of dependency and 
indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1955.  He died in November1966.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that there was no 
clear and unmistakable error in the rating decision that 
established an effective date of April 14, 1960 for the award 
of a total 100 percent disability rating for schizophrenia, 
for purposes of dependency and indemnity compensation (DIC).  

The appellant presented personal testimony at the RO in June 
1998.  In June 2002, the appellant presented personal 
testimony during a Travel Board hearing before the 
undersigned Veterans Law Judge.  Transcripts of both of the 
hearings are of record.  

In October 2003, the Board remanded the case for further 
development, specifically, to obtain the deceased veteran's 
inactive claims file and records pertaining to the payment of 
VA compensation benefits.  For reasons, discussed in detail 
below, the Board finds that the RO, via the Appeals 
Management Center (AMC), has fully complied with the October 
2003 Remand.  



FINDINGS OF FACTS

1.  In a prior final rating decision, the RO awarded a total 
100 percent disability rating for schizophrenia, effective 
April 14, 1960.  

2.  By rating decision, dated in January 1967, the appellant 
was awarded VA dependency and indemnity compensation 
benefits.  

3.  It has not been shown that either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied in the rating decision that 
established an effective date of April 14, 1960 for the award 
of a total 100 percent disability rating for schizophrenia.  


CONCLUSION OF LAW

There was no clear and unmistakable error in the rating 
decision that established an effective date of April 14, 1960 
for the award of a total 100 percent disability rating for 
schizophrenia, for purposes of dependency and indemnity 
compensation (DIC).  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-CUE Claim

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  The provisions of the VCAA are 
not applicable to a claim of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Under 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004), VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  

VA has a duty to assist the appellant in obtaining relevant 
records from a Federal department or agency.  Cases in which 
VA may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the requested records do not exist or the custodian does 
not have the records.  38 C.F.R. § (c)(2) (2004).  

Factual Background

In November 1966, the veteran died. At the time of his death, 
he was service connected and in receipt of a 100 percent 
disability rating for schizophrenic reaction.  Following his 
death, the appellant was awarded service connection for the 
cause of the veteran's death.

Associated with the claims folder VA Form 10-608b, titled 
"Public Voucher Decision of Fact and Law Award Brief Face."  
The form, signed by VA personnel in February 1968 was to the 
effect that on April 14, 1960, the veteran's compensation 
claim was filed, and that on October 25, 1960, an award of a 
100 percent rating for schizophrenic reaction, paranoid, 
chronic was made, effective April 14, 1960.  

The veteran's claims file was later retired.  The record 
shows that, in 1993, following inquiries by the appellant, 
the RO began a series of requests for the veteran's inactive 
claims file.  The appellant maintained that prior to 1960, 
the veteran had been in receipt of a 100 percent rating for 
his psychiatric disorder.  In support of her claim, she 
submitted early correspondence between the veteran and VA; 
however, none of the documents indicates that the veteran was 
awarded a 100 percent rating prior to April 1960.  

In March 1996, the appellant claimed CUE in the rating 
decision that established an effective date of April 14, 1960 
for the award of a total 100 percent disability rating for 
schizophrenia.  An October 1997 rating decision determined 
that the rating decision was not clear and unmistakably 
erroneous.  The appellant filed a timely Notice of 
Disagreement with the RO's decision, and in November 1997, 
the RO issued a Statement of the Case.  The appellant 
perfected the appeal before the Board in January 1998.  A 
Supplemental Statement of the Case was issued in August 1998.  
In December 2002, the appellant was notified of the RO's 
attempts to develop the claim.  In October 2003, the Board 
remanded the case for further development.  

In October 1997, the RO received numerous lay statements in 
support of the appellant's claim.  Summarily, these 
statements indicated that the veteran suffered from a 
psychiatric disorder after discharge from the Navy, 
reportedly, since 1958.  

In July 1998, the appellant presented personal testimony at 
the RO.  A transcript of the hearing is of record.  During 
the hearing, the appellant testified that the deceased 
veteran was hospitalized for approximately 10 months in 1960.  
She maintained that the American Legion may have filed a 
claim for service -connected benefits during the time in 
which the veteran was hospitalized; however, a decision was 
not rendered until after the veteran was discharged from the 
hospital.  The appellant testified that pertinent records 
were missing, as the veteran's inactive claims file was 
missing.  The appellant did not have knowledge of the 
whereabouts of documents that may have showed that The 
American Legion assisted the veteran, or her, in filing a 
claim for service-connected benefits.  At the conclusion of 
the hearing, it was noted that attempts would be made to 
obtain these records.  

The RO contacted the United States Government National 
Archives in 1993, 1998, 2002, and 2004 in an attempt to 
obtain the veteran's inactive file.  After a final attempt to 
obtain the veteran's inactive file was made, the last 
response, dated in October 2004, indicated that the inactive 
claims file could not be located.  

In June 2002, the appellant presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  During the hearing, the appellant testified that the 
veteran's psychiatric disorder was prominent before 1957, and 
that the last time the veteran worked was in 1957.  When 
asked whether the veteran had prolonged hospitalizations from 
1958 to 1960 for schizophrenia, the appellant's answer was 
no, not prolonged hospitalization.  The appellant testified 
that the veteran's compensation checks were not received at 
her address.  It was noted that a search of the veteran's 
records pertaining to VA compensation benefits, should be 
performed in order to determine what benefits the veteran was 
in receipt of prior to 1960.  

In the February 2005 Supplemental Statement of the Case 
(SSOC), the RO, via the Appeals Management Center (AMC), 
informed the appellant of the multiple unsuccessful attempts 
to obtain the veteran's retired claims file.  The cover 
letter of the SSOC advised the appellant that she had 60 days 
to respond to the information contained in the SSOC.  In 
March 2005, she requested that the AMC forward her appeal to 
the Board.  

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

For effective date based on error, the effective date is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k) (2004).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  

CUE is one of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  When attempting to raise a claim 
of CUE, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error, 
that if true, would be clear and unmistakable error on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Id. at 43-44. Fugo further held that neither a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

Analysis

At the outset, the Board notes that despite numerous attempts 
by VA, the veteran's retired inactive claims file has not 
been located.  As detailed above, numerous unsuccessful 
attempts have been made to obtain the inactive claims file.  
Records regarding payment of VA benefits are also 
unavailable, as they are likely contained in the retired 
inactive claims file.  Because the RO and VBA have made 
several attempts, and performed extensive searches, to obtain 
these records, the Board determines that VA's duty to assist 
the appellant in obtaining the referenced records has been 
satisfied.   

As detailed in the factual background, the appellant 
essentially argues that there was CUE in the rating decision 
that established an effective date of April 14, 1960 for the 
award of a total 100 percent disability rating for 
schizophrenia.  In her notice of disagreement, she alleges 
that the evidence clearly shows that the veteran should have 
been rated 100 percent at the time of his discharge from 
service.  She did not state which evidence would support her 
claim.  She posed similar arguments in her RO hearing of June 
1998 and her Travel Board hearing of June 2002.

A claim for CUE will not prevail based on arguments alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor will a claim of CUE prevail in 
cases of general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process).  In those instances, the claims do not 
meet the restrictive definition of clear and unmistakable 
error.  The present claim fits the category of being a 
general, non-specific claim based on the appellant's 
allegations that are unsupported by the evidence before the 
adjudicator in 1960.

VA records show that the veteran initially filed the claim 
for entitlement to service-connected benefits on April 14, 
1960.  The record does not contain information to contradict 
this finding, despite the appellant's contentions.  

In summary, in October 1960, the correct facts as they were 
known, were before the adjudicator of the claim.  It is not 
shown that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  In other words, the 
evidence of record at the time did not show that the rating 
decision that established an effective date of April 14, 1960 
for the award of a total 100 percent disability rating for 
schizophrenia was clearly and unmistakably erroneous. 

Accordingly, the rating decision that awarded an April 14, 
1960 effective date for schizophrenia does not warrant 
reversal or revision on the basis of CUE, for purposes of 
DIC.  


ORDER

For purposes of DIC, as CUE was not found to exist in the 
rating decision that established an effective date of April 
14, 1960 for the award of a total 100 percent disability 
rating for schizophrenia, the appeal is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


